Baldwin, J.
delivered the opinion of the Court.
It appears to the Court that the entry of Nichols of the 4th of May 1795, in its calls, follows so closely and remarkably those of the prior entry of Smith of the 20th oi^ Jatmary that it is impossible the location of Nichols, upon which the patent to Lagett and Drake is founded, could have been made without a knowledge at the time of the prior location of Smith. The Court is therefore of opinion that the Circuit Court had equitable jurisdiction, on the ground of fraud in the procurement of said patent, to hear and decide the merits of the cause ,• but that it could not do so with propriety without conventing the said Nichols and Lagett and Drake, or their representatives, they being necessary parties; and therefore that the said Circuit Court, instead of proceeding when it did to hear and determine the merits of the cause, ought to have directed the complainants to amend their bills, and bring the said Nichols and Lagett and Drake before the Court by the proper proceedings. It is therefore adjudged, ordered and decreed that the said decree of the Circuit Court be reversed and annulled ; and that the appellants recover against the appellees their costs by them expended in- the prosecution of this appeal. And the cause is remanded to the said Circuit Court to be further proceeded in according to the principles of the foregoing opinion and decree.